Citation Nr: 0739200	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-06 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement an initial compensable rating for left wrist 
synovial cyst.  

2.  Entitlement an initial compensable rating for bilateral 
pes planus. 

3.  Entitlement an initial compensable rating for left foot 
bunion formation and hallux valgus.  

4.  Entitlement an initial compensable rating for 
degenerative disc disease of the cervical spine. 

5.  Entitlement an initial compensable rating for mild 
nuclear sclerotic cataracts and vitreous.

6.  Entitlement an initial compensable rating for residuals 
of nasal septum surgery.

7.  Entitlement an initial compensable rating for residuals 
of right Achilles tendon surgery.  

8.  Entitlement an initial compensable rating for 
gastroesophageal reflux disease (GRD). 

9. Entitlement an initial compensable rating for scars on the 
forehead, nose, right ribs, right foot and left wrist.  

10.  Entitlement an initial compensable rating for major 
depressive disorder. 

11.  Entitlement an initial compensable rating for right 
elbow olecranon spur. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to December 
2003.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) which, in part, granted service 
connection and assigned noncompensable evaluations for the 
disabilities on appeal.  The veteran perfected an appeal of 
the decision seeking higher initial ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The record reflects that the last VA examination was 
conducted in November 2003, over four years ago.  As such, 
the Board believes the veteran should be afforded another VA 
examination to assess the current severity of his 
disabilities.  See e.g. Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) [Court determined that Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating]; see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination].  The Board notes that the veteran's 
representative has also requested that the veteran be 
afforded another VA examination.  See October 2007 Informal 
Hearing Presentation.  

The representative also asserts that the RO failed to apply 
the bilateral factor under 38 C.F.R. § 4.26 in evaluating the 
veteran's service-connected disabilities.  Id.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for the disabilities on 
appeal since service.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  

2.  Schedule the veteran for 
appropriate VA examinations (i.e., 
orthopedic, ophthalmology, respiratory, 
gastrointestinal, psychiatric) to 
determine the current severity of the 
service-connected disabilities on 
appeal.  Each examiner should be 
provided with the claims file for 
review and be asked to confirm in his 
or her written report that a review of 
the claims folder has been conducted.  
All indicated tests, studies and x-rays 
should be performed and all clinical 
manifestations should be reported in 
detail.  In so doing, the respective 
examiners should specifically 
provide/answer the following 
information/questions:

a) Orthopedic - Range of motion 
measurements for the left wrist, 
cervical spine, right ankle and right 
elbow.  Is there any functional loss 
due to pain, weakened movement, excess 
fatigability, incoordination, and 
painful motion or pain with use of the 
left wrist, cervical spine, right ankle 
and right elbow?  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  With regard to 
each foot, the examiner should indicate 
whether the weight bearing line is over 
or medial to the great toe; whether 
there is inward bowing of the tendo 
achillis; whether there is pain on 
manipulation and use of the feet; 
whether there is objective evidence of 
marked deformity (pronation, abduction 
etc.); whether there is accentuated 
pain on manipulation and use of the 
feet; whether there is indication of 
swelling on use; whether there are 
characteristic callosities, marked 
pronation, extreme tenderness of 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation, or 
whether symptoms are not improved by 
orthopedic shoes or appliances.  The 
examiner should state whether the 
functional impairment from the service-
connected left foot bunion formation 
and hallux valgus is equivalent to 
amputation of the great toe with 
removal of the metatarsal head.  With 
regard to the service-connected scars, 
comment whether there is visible or 
palpable tissue loss and either gross 
distortion or asymmetry; scar 
measurements; surface contour; 
adherence to underlying tissue; hypo- 
or hyper-pigmentation; abnormal skin 
texture; missing underlying soft 
tissue; induration, and inflexibility.  
The examiner should indicate whether 
the scars are superficial; stable or 
unstable; painful on examination; or 
limit the function of the affected 
part.

b) Ophthalmology - Visual acuity with 
respect to corrected and uncorrected 
vision.

c) Respiratory - Is there 50-percent 
obstruction of the nasal passage on 
both sides or complete obstruction on 
one side?  

d) Gastrointestinal - Does the service-
connected GRD result in persistently 
recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation, 
accompanied by substernal or arm or 
shoulder pain, which is productive of 
considerable impairment of health?  
Does it result in two or more of the 
symptoms listed above that are of less 
severity?  Does it result in symptoms 
of pain, vomiting, material weight loss 
and hematemesis or melena with moderate 
anemia; or other symptom combinations 
productive of severe impairment of 
health?

e) Psychiatric - Identify all of the 
symptoms or manifestations of the 
veteran's depressive disorder.  Comment 
on the severity of symptoms and the 
impact of depressive disorder 
symptomatology upon the veteran's daily 
functioning.  Assign a Global 
Assessment of Functioning (GAF) score.

3.  Review the reports of examinations.  
If the reports do not include 
sufficient data or adequate responses 
to the specific information/questions 
requested, the reports must be returned 
to the examiner(s) for corrective 
action.  38 C.F.R. § 4.2 (2007).  

4.  Thereafter, readjudicate the issues 
on appeal in light of the additional 
evidence obtained, to include, if 
applicable, consideration of 38 C.F.R. 
§ 4.26.  If the benefits sought are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case 
(SSOC) and give them time to respond to 
it before returning the case to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



